DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/15/2022, with respect to independent claims, as amended, have been fully considered.

Terminal Disclaimer
The terminal disclaimer filed on 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,970,146 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
Pursuant to phone conversation and email exchanges between examiner and attorney Chirag Patel (reg# 50,555) on 9/1/2022-9/2/2022, applicant agreed to the following amendment:
Claim 1. (Currently Amended) A system comprising: 
a plurality of computing components; 
one or more sensors generating sensor data about the plurality of computing 
components; 
a hardware controller configured to: 
collect enclosure sub-system data including at least one of topological, 
mechanical, and electrical data about components of an enclosure sub-system;
analyze one or more tolerance limits of a first computing component among the 
plurality of computing components; 
detect a failure of a second computing component among the plurality of 
computing components; 
analyze sensor data from the first computing component in real time; 
determine from the enclosure sub-system data, a location of the first computing 
component relative to location of the second computing component; and 
update in real-time a failure metric of the second computing component upon 
determining that the location of the first computing component relative to location of the second computing component satisfies a location threshold.

Claim 11. (Currently Amended) An apparatus comprising: 
a hardware controller configured to: 
collect enclosure sub-system data including at least one of topological, 
mechanical, and electrical data about components of an enclosure sub-system;
analyze one or more tolerance limits of a first computing component among a 
plurality of computing components; 
detect a failure of a second computing component among the plurality of 
computing components; 
analyze sensor data from the first computing component in real time; 
determine from the enclosure sub-system data, that location of the first computing 
component relative to location of the second computing component satisfies a location threshold; and 
update in real-time a failure metric of the second computing component upon 
determining that the location of the first computing component relative to location of the second computing component satisfies a location threshold.

Claim 19. (Currently Amended) One or more processor-readable non-transitory storage media encoding processor-executable instructions for executing on a computer system a computer process of predicting failures of computing components within a computing system, the computer process comprising: 
collecting enclosure sub-system data including at least one of topological, 
mechanical, and electrical data about components of an enclosure sub-system;
analyzing in real-time one or more tolerance limits of a first computing 
component among a plurality of computing components in the computing 
system; 
detecting a failure of a second computing component among the plurality of 
computing components 
calculating a failure metric of the first computing component based at least in part 
on the analysis of the one or more tolerance limits of the first computing component; 
determining from the enclosure sub-system data, that location of the first 
computing component relative to location of the second computing component satisfies a location threshold; and 
updating in real-time the failure metric based at least in part on how near the first 
computing component is located relative to a second computing 
component.

Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A system comprising: a plurality of computing components; one or more sensors generating sensor data about the plurality of computing components; a hardware controller configured to: []; analyze one or more tolerance limits of a first computing component among the plurality of computing components; detect a failure of a second computing component among the plurality of computing components; analyze sensor data from the first computing component in real time; determine from the enclosure sub-system data, a location of the first computing component relative to location of the second computing component; and update in real-time a failure metric of the second computing component upon determining that the location of the first computing component relative to location of the second computing component satisfies a location threshold";
Since, no prior art was found to teach: ”collect enclosure sub-system data including at least one of topological, mechanical, and electrical data about components of an enclosure sub-system” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 19, 
Prior art has been found to teach “One or more processor-readable non-transitory storage media encoding processor-executable instructions for executing on a computer system a computer process of predicting failures of computing components within a computing system, the computer process comprising: []; analyzing in real-time one or more tolerance limits of a first computing component among a plurality of computing components in the computing system; detecting a failure of a second computing component among the plurality of computing components calculating a failure metric of the first computing component based at least in part on the analysis of the one or more tolerance limits of the first computing component; determining from the enclosure sub-system data, that location of the first computing component relative to location of the second computing component satisfies a location threshold; and updating in real-time the failure metric based at least in part on how near the first computing component is located relative to a second computing component";
Since, no prior art was found to teach: ”collecting enclosure sub-system data including at least one of topological, mechanical, and electrical data about components of an enclosure sub-system” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 11, the claim recites essentially similar limitations as in claim 1;
For dependent claims 3-10, 13-18, and 20, the claims are allowed due to their dependency on allowable independent claims 1, 11, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “Enclosure Services Interface” teaches enclosure management system but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114